DETAILED ACTION
This Office action is regarding Applicant's claims filed 5 April 2021 to a prior Office action.  Claims 1-30 are pending.  
This Office Action is an Allowance after an RCE.  
IDS dated 4/5/21 has been acknowledged and accepted.
Minor corrections to claims 29 and 30 have been accepted and stays allowable.
Allowable Subject Matter
Claims 1-30 are allowed, as presented on 5 April 2021.
The following is an examiner's statement of reasons for allowance: 
For independent claims 1, 29 and 30, the prior art of record disclosed:
The following is an examiner's statement of reasons for allowance.  The acknowledged art of record does not disclose, in combination, the steps in independent claims 1, 29 and 30 of:
“acquiring, by the computer system, structure data indicative of structure characteristics of the IT environment, the structure data associated with the one or more hardware or software components of the IT environment;
correlating, by the computer system, at least a portion of the performance measurements for the performance metric with at least a portion of the structure data associated with the one or more hardware or software components of the IT environment, based on a correlation criteria; and
causing display, via a graphical user interface, of an indication of performance of at least one hardware or software component of the IT environment in association with the performance metric”.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





4/27/2021	                                                                                                                       

/AJITH JACOB/
Primary Examiner, Art Unit 2161